            Case 1:20-cv-01237-NBF Document 15 Filed 03/31/21 Page 1 of 3




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

TEJA RAVI,                                      )
                                                )
                 Plaintiff,                     )
                                                )       No. 20-1237C
       v.                                       )       (Senior Judge Firestone)
                                                )
                                                )
THE UNITED STATES,                              )
                                                )
                 Defendant.                     )


                 JOINT PROPOSED SCHEDULE FOR FURTHER BRIEFING

       On March 18, 2021, this Court issued a Joint Status Report Order directing the parties to

file additional briefing in this matter. ECF No. 14. As to the plaintiff, Teja Ravi, the Court

ordered that he file a “supplemental brief and supporting materials regarding his standing to sue

under the Reciprocity Act, 28 U.S.C. § 2502.” Id. at 1. As to the defendant, the United States,

the Court ordered that it file a brief entitled a “supplemental brief to its motion to dismiss, or in

the alternative, a motion for summary judgment,” addressing (but not limited to) various

specified issues. Id. at 2. The Court ordered that the parties file responses and replies to these

briefs, and “suggest[ed] that in proposing a briefing schedule and format, the parties consider a

schedule and format similar to that for consecutive cross motions for summary judgment

governed by RCFC 5.4, RCFC 7.2, and RCFC 56.” Id.

       Having conferred, and in light of the Court’s order, the parties jointly and respectfully

propose the following schedule for further briefing in this matter.

             •   Plaintiff shall file his supplemental brief and supporting materials
                 regarding his standing to sue under the Reciprocity Act, 28 U.S.C.
                 § 2502, no later than Wednesday, May 26, 2021;

             •   Defendant shall file its response to plaintiff’s motion and its
                 supplemental brief to its motion to dismiss, or in the alternative, a
          Case 1:20-cv-01237-NBF Document 15 Filed 03/31/21 Page 2 of 3




               motion for summary judgment, addressing (but not limited to) the
               various issues specified in the Court’s order, no later than Friday,
               June 25, 2021;

           •   Plaintiff shall file his reply in support of his supplemental brief
               regarding his standing to sue and his response to defendant’s
               supplemental brief to its motion to dismiss, or in the alternative, a
               motion for summary judgment, no later than Friday, August 6,
               2021;

           •   Defendant shall file its reply in support of its supplemental brief to
               its motion to dismiss, or in the alternative, a motion for summary
               judgment, no later than Friday, August 20, 2021.

The parties further propose that RCFC 5.4 and 5.5 govern all formatting and page requirements

for the briefing proposed above.

       For these reasons, the parties respectfully request that the Court grant the parties’ jointly

proposed schedule for the further briefing in this matter.




                                                 2
          Case 1:20-cv-01237-NBF Document 15 Filed 03/31/21 Page 3 of 3




Respectfully submitted,

                                             BRIAN M. BOYNTON
By: /s/Amy E. Norris, Esq., (#1017140)       Acting Assistant Attorney General
Amy@mwlc.org
202-530-0100                                 ROBERT E. KIRSCHMAN, JR.
NORRIS LAW, PLLC                             Director
616 E Street NW
Suite 1156                                   s/ Eric P. Bruskin
Washington, DC 20004                         ERIC P. BRUSKIN
                                             Assistant Director
Attorney for Plaintiff
                                             s/ Meen Geu Oh
                                             MEEN GEU OH
                                             Senior Trial Counsel
                                             Department of Justice
                                             P.O. Box 480
                                             Ben Franklin Station
                                             Washington, D.C. 20005
                                             Telephone: (202) 307-0184
                                             Email: Meen-Geu.Oh@usdoj.gov

March 31, 2021                               Attorneys for Defendant




                                         3
